Citation Nr: 0528639	
Decision Date: 10/25/05    Archive Date: 11/01/05	

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of 
the left wrist.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, 
including as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for elbow spur.

6.  Entitlement to service connection for Grade I to II 
spondylolisthesis due to pars defect at L5 - S1.

7.  Entitlement to service connection for bipolar disorder 
with depression.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the appeal in October 2004 to 
afford the veteran a hearing.

The issues of service connection for hearing loss, tinnitus, 
left elbow spur, and Grade I to II spondylolisthesis due to 
pars defect at L5 - S1 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have a ganglion cyst of 
the left wrist that is related to active service.

2.  The veteran does not currently have hypertension that is 
related to active service and service connection is not in 
effect for an acquired psychiatric disorder.

3.  The veteran does not currently have a bipolar disorder 
with depression that is related to active service.

4.  The veteran does not currently have PTSD that is related 
to active service.

5.  The veteran does not currently have joint pain that is 
related to active service.


CONCLUSIONS OF LAW

1.  A ganglion cyst of the left wrist was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Hypertension was not incurred in or aggravated during 
active service and is not proximately due to or the result of 
a service-connected acquired psychiatric disability, nor may 
the service incurrence of hypertension be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

3.  A bipolar disorder with depression was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

5.  Joint pain was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).




Ganglion Cyst

The veteran's service medical records reflect no complaint, 
finding, or treatment with respect to a ganglion cyst of the 
left wrist.  The reports of his July 1967 service separation 
examination and medical history completed in conjunction 
therewith reflect that the veteran reported, on the medical 
history, that he did not have and had never had any tumor, 
growth, or cyst.  The report of the examination reflects that 
his upper extremities were normal.

The report of a February 1998 VA orthopedic examination 
reflects that the veteran reported that approximately three 
years before he had noted a cyst on the dorsum of his left 
wrist.  He indicated that he had been told that it was a 
ganglionic cyst.  The diagnoses included ganglionic cyst of 
the left wrist.

At pages 7 and 8 of the transcript of the veteran's February 
2005 personal hearing he indicated that he believed the cyst 
was related to heavy work during service.

There is no competent medical evidence indicating that the 
veteran had a ganglion cyst during his active service or that 
his currently manifest ganglion cyst is related to his active 
service.  Rather, the competent medical evidence indicates 
that the veteran did not have a ganglion cyst during his 
active service.

The veteran has submitted statements and offered testimony 
indicating his belief that his work during his active service 
resulted in the development of his ganglion cyst.  However, 
the veteran, as a lay person, is not qualified to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the testimony 
and statements regarding the veteran's belief as to the 
etiology for his ganglion cyst of the left wrist will not be 
accorded any probative weight.

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that the veteran's currently 
manifested ganglion cyst existed during his active service or 
is related to his active service.

Hypertension

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to 
hypertension.  The reports of his July 1967 service 
separation examination and medical history reflect that the 
veteran reported that he did not have and had never had high 
blood pressure.  The examination indicates that his heart and 
vascular system were normal and his blood pressure was 
130/70.

The report of a February 1998 VA examination reflects that 
the veteran reported that he had hypertension since the early 
1970's.

There is no competent medical evidence that the veteran had 
hypertension during his active service or within one year of 
discharge from his active service.  There is competent 
medical evidence that he did not have hypertension during his 
active service.

During the veteran's personal hearing in February 2005, at 
page 9 of the transcript, he testified that his blood 
pressure was a little high in service, but no medications 
were prescribed.  He indicated that hypertension should be 
service connected if it is related to mental problems.

With consideration that there is no competent medical 
evidence indicating that the veteran had hypertension during 
his active service or within one year of discharge, or that 
his currently manifested hypertension is related to active 
service, and competent medical evidence indicating that he 
did not have hypertension during active service, the Board 
concludes that a preponderance of the evidence is against a 
finding that the veteran's currently manifested hypertension 
existed during his active service, within one year of 
discharge from his active service, or is otherwise related to 
his active service.

With consideration of the Board's decision herein, service 
connection for an acquired psychiatric disorder has not been 
established.  Because service connection for an acquired 
psychiatric disorder has not been established, it is 
impossible for the veteran to establish entitlement to 
service connection for hypertension as secondary to an 
acquired psychiatric disorder.  Therefore, his claim for 
service connection for hypertension as secondary to an 
acquired psychiatric disorder must be denied due to an 
absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Bipolar Disorder and PTSD

An August 1965 service medical record reflects that the 
veteran complained of nervousness.  These complaints 
continued in September 1965 when the veteran was noted to 
have slight depression.  An October 1965 service medical 
record indicates that the veteran's orientation to his 
problems was good.  It was believed that the veteran had good 
insight and represented no true risk.  The remaining service 
medical records are silent for complaint, finding, or 
treatment with respect to any psychiatric disability.  The 
reports of the veteran's July 1967 service separation 
examination and medical history reflect that the veteran 
reported that he did not have depression or excessive worry 
or nervous trouble of any sort.  The examination report 
reflects that he was psychiatrically normal.

A November 1995 VA treatment record reflects that the veteran 
had a history of major depression without psychosis and had 
been followed two years by a private physician.

A February 1999 letter from P. W. Cushman, M.D., a private 
psychiatrist, reflects that he had treated the veteran from 
June 1993 to October 1995.  During that time the veteran's 
diagnosis was bipolar disorder, mixed.

The report of a February 1998 VA psychiatric examination 
reflects that the veteran does not fit the criteria for 
either a bipolar disorder or PTSD.  Subsequent VA treatment 
records continue to reflect diagnoses including bipolar 
disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

During the veteran's personal hearing in February 2005 at 
pages 12, 14, 16, and 17, the veteran offered testimony 
regarding treatment in service.  He indicated that he had 
been diagnosed with PTSD by a psychiatrist before coming to 
the VA and that he had been diagnosed with bipolar disorder 
9 to 10 years before.  He indicated that he believed he had 
symptoms since service.

With respect to statements and testimony the veteran has 
offered regarding his belief as to any diagnosis for symptoms 
he experienced or any etiology for a diagnosis, he is not 
qualified, as a lay person, to offer such medical diagnosis 
or etiology.  See Espiritu, supra.  Therefore, the veteran's 
attempt to associate any symptoms he experienced with a 
psychiatric diagnosis or to offer a psychiatric diagnosis for 
himself will not be accorded any probative weight.

There is no competent medical evidence of record indicating 
that the veteran has been diagnosed with having PTSD.  The 
veteran has indicated that a private practitioner diagnosed 
him with PTSD prior to coming to the VA.  The evidence of 
record indicates that the veteran received private mental 
health care from Dr. Cushman prior to coming to the VA and 
that Dr. Cushman diagnosed a bipolar disorder.  There is 
competent medical evidence indicating that the veteran does 
not have PTSD.  Therefore, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran currently has PTSD that is related to his active 
service because he has not been diagnosed with having PTSD.

The veteran was treated for some mental health symptoms 
during his active service, but service medical records do not 
indicate that he was ever diagnosed with bipolar disorder and 
at service separation he was found to be psychiatrically 
normal.  The record indicates that more than 20 years after 
his discharge from active service he was diagnosed with 
bipolar disorder.  There is no competent medical evidence 
which associates his currently diagnosed bipolar disorder 
with his active service.

On the basis of the above analysis there is no competent 
medical evidence indicating that the veteran had bipolar 
disorder during his active service or for more than 20 years 
following his active service.  There is competent medical 
evidence that he did not have bipolar disorder with 
depression during his active service.  Therefore, the Board 
concludes that a preponderance of the evidence is against a 
finding that the veteran's bipolar disorder is related to his 
active service.

Joint Pain

At page 19 of the February 2005 hearing transcript, the 
veteran testified that it was his belief that he currently 
had physical problems that were related to heavy lifting in 
service.  As a lay person, the veteran does not have 
sufficient medical expertise to offer a medical diagnosis or 
etiology for any complaints.  See Espiritu, supra.  
Therefore, his belief that current physical problems are 
related to any specific causation will not be accorded any 
probative weight.

There is no competent medical evidence, exclusive of the 
issues of service connection for left elbow spur and a low 
back disability, which indicates that the veteran currently 
experiences any joint disorder that existed during his active 
service or that is currently related to his active service.  
Service medical records do not reflect any pertinent finding 
or complaints and the report of his service separation 
examination reflects that his spine and other musculoskeletal 
system were normal.  In the medical history provided by the 
veteran at the time of his July 1967 service separation 
examination, he indicated that he did not have any bone, 
joint, or other deformity.

Based on the evidence of record, the Board concludes that a 
preponderance of the evidence is against a finding that any 
currently manifested joint pain is related to the veteran's 
active service because competent medical evidence indicates 
that there was no disorder manifested by joint pain during 
his active service and there is no competent medical evidence 
which currently relates any disorder manifested by joint pain 
to his active service, exclusive of issues which are being 
remanded herein.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.325(a) (2005).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the initial unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, 
at 120, that where, as here, the Section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via a November 2001 
letter, as well as December 2003 statements of the case which 
provided him with VCAA implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the case was subsequently readjudicated 
in March 2002 and the statements of the case issued 
thereafter.  The initial adjudication of the case was prior 
to passage of the VCAA and it would have been impossible to 
have provided the veteran notice prior thereto.  Further, the 
content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised of the 
information and evidence that was necessary to substantiate 
his claim as well as what VA would seek to provide and what 
the veteran was expected to provide.  The veteran was also 
advised to submit information describing additional evidence 
or the evidence itself, effectively informing the veteran 
that he should submit any relevant evidence in his 
possession.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a preinitial 
adjudication notice is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded a 
personal hearing and multiple VA examinations.  At page 16 of 
the transcript of the February 2005 personal hearing, it was 
indicated that the record would be held open for 45 days so 
that the veteran could obtain an opinion from a VA doctor 
regarding any nexus between any currently manifested bipolar 
disorder and the veteran's active service.  Considerably more 
than 45 days have elapsed and the veteran has not submitted 
any additional evidence in response to the opportunity 
permitted by holding the record open.  In sum, the Board 
finds that the evidence is sufficient on which to decide the 
claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

Service connection for ganglion cyst of the left wrist is 
denied.

Service connection for hypertension, to include as secondary 
to an acquired psychiatric disorder is denied.

Service connection for a bipolar disorder with depression is 
denied.

Service connection for PTSD is denied.

Service connection for joint pain is denied.


REMAND

The veteran has asserted, at pages 3 through 6 of the 
transcript of the February 2005 personal hearing, that even 
though he wore hearing protection he has hearing loss and 
tinnitus as a result of being exposed to constant noise on 
the flight line during service.  He indicated that his ears 
were ringing when he got out of service.  The report of an 
August 1997 VA audio examination reflects that tinnitus 
management was discussed and the report of a February 1998 VA 
ear examination reflects an assessment that includes high 
frequency sensorineural hearing loss that is probably due in 
part to noise exposure.

Although a February 1998 VA orthopedic examination reflects 
that the veteran had left elbow pain with no objective 
findings, a March 1999 letter from a private chiropractor 
reflects that repeated inservice trauma caused the veteran to 
have a left elbow spur.  The March 1999 letter from the 
private chiropractor also indicates that lifting in service 
caused the veteran's spondylolisthesis.

A medical examination should be afforded unless "no 
reasonable possibility" existed that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 512 (2004).  With consideration of competent 
medical evidence indicating the possibility of a relationship 
between left elbow spur, low back disability, and hearing 
loss and the veteran's active service, and the nature of 
tinnitus, the Board concludes that there is a possibility of 
a relationship between these disabilities and the veteran's 
active service.  Accordingly, he should be afforded 
examinations with opinions requested as to the etiology of 
these disabilities.

In light of the above, the appeal is REMANDED for the 
following:

1.  Schedule the veteran for VA ear and 
audiology examinations to determine the 
existence and etiology of any currently 
manifested hearing loss and tinnitus.  
The claims file must be made available to 
the examiner(s) for review and the 
examination report(s) should reflect that 
such review was accomplished.  The 
examiner(s) is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran 
currently has hearing loss or tinnitus 
that is related to his active service.  
If it cannot be determined whether the 
veteran currently has hearing loss or 
tinnitus that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.  Schedule the veteran for a VA 
examination to determine the existence 
and etiology of any currently manifested 
left elbow spur and Grade I to II 
spondylolisthesis due to pars defect at 
L5 - S1.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran 
currently has a left elbow spur or 
Grade I to II spondylolisthesis due to 
pars defect at L5 - S1 that is related to 
his active service.  If it cannot be 
determined whether the veteran currently 
has a left elbow spur or Grade I to II 
spondylolisthesis due to pars defect at 
L5 - S1 that are related to his active 
service, on a medical or scientific basis 
and without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

3.  Thereafter, the issues remaining on 
appeal should be readjudicated.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The veteran is advised that failure to report for any 
scheduled examination may adversely impact the outcome of a 
claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


